



March 13, 2019


Michael Pehl
______________
______________
______________
Re: Separation from Employment
Dear Michael:


This confidential separation agreement and release (“Agreement”) sets forth the
agreement reached concerning the termination of your employment with
Immunomedics, Inc. (the “Company”).


1.Separation Date.


(a)You acknowledge that, by letter dated February 22, 2019, you resigned from
your positions as Chief Executive Officer and President of the Company and
resigned from the Board of Directors of the Company, which resignations were
accepted by the Company and effective as of February 23, 2019.


(b)It is agreed that your last day of employment with the Company will be March
25, 2019 (the “Separation Date”). On the next regularly scheduled payday
following the Separation Date, you will receive your final paycheck reflecting
employment through the Separation Date, as well as accrued but unused vacation,
less applicable withholding taxes and deductions. In addition, you will be
reimbursed for all customary and appropriate business-related expenses incurred
by you prior to the Separation Date, which shall be subject to and paid in
accordance with the Company’s standard expense reimbursement policies applicable
to senior-level executives.


(c)For the period from February 22, 2019 through the Separation Date, you will
be placed on garden leave (the “Garden Leave Period”). During the Garden Leave
Period, you will remain on Company payroll, paid at your current rate of pay,
and agree to make yourself reasonably available to the Company, by phone or
email, to assist in transition as the Company may deem necessary and
appropriate, but you shall not report to the Company’s offices, access Company
email or computer systems, or perform any work for or on behalf of the Company,
except as expressly requested by the Company. For the avoidance of doubt, during
the Garden Leave Period you shall continue to comply fully with and be bound by
all policies and procedures in effect for executives of the Company, including
but not limited to all requirements contained in the employee handbook, and
shall continue to comply fully with and be bound by all laws and regulations
applicable to the business of the Company. Moreover, you shall not incur any
business expenses during the Garden Leave Period, absent prior written
authorization of the Company.


(d)You acknowledge that, as of February 23, 2019, you no longer serve as, and
from that date shall not hold yourself out as, an officer, director, executive,
member, trustee, representative, or agent of the Company or of any parent,
subsidiary, or affiliate of the Company, and that you no longer have authority
to act on behalf of or as a legal representative of the Company or any parent,
subsidiary, or affiliate of the Company. Moreover, on and after the Separation
Date, you shall no longer serve or hold yourself out as an employee of the
Company or any parent, subsidiary, or affiliate of the Company.


(e)Except as expressly set forth herein, all Company-provided benefits will
terminate on the Separation Date, subject to the terms of the applicable benefit
plans. Any accrued or vested amounts or benefits due to you will be treated in
accordance with the applicable benefit plan, program, or policy. After the
Separation Date, you may be eligible to elect continuation coverage under the
Company’s group health insurance plans for yourself, your spouse, and your
eligible dependents, in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), or applicable state law.


2.Severance Benefits. In consideration for your signing and not revoking this
Agreement and complying with its terms, and in exchange for the promises,
covenants, and waivers set forth herein, Immunomedics will provide you with the
following separation benefits (collectively, the “Severance Benefits”):


(a)Cash severance in an amount equal to: (i) $960,000, reflecting eighteen (18)
months of pay at your current base salary, plus (ii) $55,759, reflecting your
Target Bonus for the current fiscal year, prorated based on your





--------------------------------------------------------------------------------





employment through the date of notice of resignation. The cash severance, less
applicable withholdings and deductions, shall be paid in substantially equal
installments over an 18-month period consistent with the Company’s regularly
scheduled payroll, with the first installment being paid within sixty (60) days
after the Separation Date, subject to your timely execution and non-revocation
of this Agreement within 60-day period. Payments made under this Section 2(a)
shall not be eligible to be contributed to any retirement, savings, or
compensation plan and shall not be benefit-bearing compensation for purposes of
any employee benefit plans of the Company.


(b)Provided that you timely and properly elect continuation coverage under
COBRA, the Company shall, for a period of 18 months following the Separation
Date, pay the premiums for COBRA healthcare continuation coverage for you and,
as applicable, your spouse and eligible dependents, less an amount equal to the
required monthly employee payment for such coverage, calculated as if you
continued to be an employee of the Company throughout such period. The COBRA
premiums to be paid by the Company under this Section 2(b) shall be remitted
directly to the health insurance administrator. Any remaining COBRA premiums
shall be your responsibility. Notwithstanding the foregoing, payments specified
under this Section 2(b) shall cease if the Company’s statutory obligation to
provide such COBRA healthcare continuation coverage terminates for any reason,
including but not limited to your failure to timely elect continuation coverage
under COBRA or your failure to timely pay your share of the COBRA premiums.


3.Equity. Your outstanding equity grants shall be governed by and subject to the
applicable terms and conditions set forth in your outstanding awards and the
Immunomedics, Inc. 2014 Long-Term Incentive Plan provided that for purposes of
your performance-based nonqualified stock option dated December 7, 2017, your
termination shall be treated as Involuntary Termination (as defined in such
award agreement).            


4.Acknowledgments. You agree and acknowledge that:


(a)You would not be entitled to the Severance Benefits set forth in this
Agreement unless you sign and do not revoke this Agreement and comply with its
terms.


(b)The Severance Benefits provided above are in lieu of and in full satisfaction
of any amounts that might otherwise be payable under any contract, plan, policy
or practice, past or present, of Immunomedics or any of its affiliates,
including but not limited to your Executive Employment Agreement dated November
8, 2017 (the “Employment Agreement”) and the Immunomedics Severance Pay Plan.


(c)Except as expressly set forth herein, you are not entitled to, and will not
seek, any further compensation or consideration of any kind from the Company,
including wages, bonus, commissions, severance, incentive compensation, equity,
or benefits.


(d)If you decline to execute this Agreement, revoke this Agreement following
execution, or fail to comply with the terms and conditions of this Agreement,
all payments under Section 2 shall immediately cease and you shall be required
to repay immediately any cash severance previously paid by the Company
thereunder.


5.Release.


(a)In consideration of the payment and arrangements described in Section 2 above
and for other good and valuable consideration, you, individually and on behalf
of yourself, your heirs, executors, administrators, successors, and assigns,
knowingly and voluntarily hereby release and forever discharge the Company and
its affiliates, related entities, parents, subsidiaries, and divisions, and each
of their past, present, or future officers, directors, members, partners,
managers, stockholders, employees, agents, investors, and advisors, and each of
their respective predecessors, successors and assigns, and any and all employee
pension or welfare benefits plans of the Company, including current and former
trustees and administrators of these plans (collectively, the “Released
Parties”) from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorney fees, damages, indemnities and obligations of every
kind and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising from or relating to your
employment with the Company and the termination of that employment.


(b)Without limiting the generality of the foregoing, this Release includes, but
is not limited to, (i) any rights or claims arising under any federal, state, or
local constitution, statute, ordinance, or regulation, including without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, Section 1981 through 1988 of Title 42 of the
United States Code, the Americans with Disabilities Act of 1990, the Genetic
Information Nondiscrimination Act of 2008, the Family and Medical Leave Act of
1993, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers Benefit





--------------------------------------------------------------------------------





Protection Act (“OWBPA”), the Rehabilitation Act of 1973, the Employee
Retirement Income Security Act of 1974,the anti-retaliation provisions of the
Fair Labor Standards Act, the Worker Adjustment Retraining and Notification
(“WARN”) Act and any state WARN statutes, the Occupational Safety and Health
Act, the Uniformed Services Employment and Reemployment Rights Act, the
anti-retaliation provisions of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1514A (also known as the Sarbanes-Oxley Act and/or
Dodd-Frank Wall Street Reform Consumer Protection Act), the Fair Credit
Reporting Act, the New Jersey Law Against Discrimination, the New Jersey Family
Leave Act, the Conscientious Employee Protection Act, and the New Jersey Wage
Laws, each of the foregoing as amended; (ii) any rights or claims under any
plan, program, policy, agreement, contract, understanding or promise, express or
implied, written or oral, formal or informal, between the Company or any of the
Released Parties and myself, including but not limited to the Employment
Agreement; (iii) any claim for unpaid compensation, wages, bonus or incentive
compensation, profits, commission, equity, securities, benefits, vacation,
severance pay, and/or other fringe benefit of the Company or any of the other
Released Parties; (iv) any rights or claims under any common law theory,
including for alleged tortious, negligent, defamatory and/or fraudulent conduct;
and (v) any claim for equitable relief or recover of punitive, compensator, or
other damages or monies, including attorney’s fees or costs.


(c)Notwithstanding the foregoing, nothing in this Agreement will serve to waive
or impair (i) any claims or rights that, pursuant to law, cannot be legally
waived or subject to a release of this kind, such as claims for unemployment or
workers’ compensation benefits or claims under the ADEA that arise after you
sign this Agreement, (ii) any rights you may have to vested benefits under any
applicable Immunomedics retirement plan or options under any equity plans of the
Company as of the Separation Date subject to the terms and conditions applicable
to such outstanding options, (iii) any claims or rights you may have to
indemnification and/or coverage under Company D&O policy under which you are
covered as an “insured person” as of the Separation Date, or (iv) any right you
may have to bring appropriate proceedings to enforce this Agreement. In
addition, nothing in this letter limits or waives your right to seek a judicial
determination of the validity of the Release’s waiver of claims under the ADEA.


6.No Suits. You hereby represent and warrant that you have not filed, caused to
be filed or permitted to be filed any complaints, charges, lawsuits or other
proceedings against the Company or any of the other Released Parties, and that
no such complaints, charges, lawsuits or other proceedings are pending. You
further agree not to initiate any legal action or proceeding against the Company
or the Released Parties in any forum in connection with the claims released by
you. That said, nothing in this letter prohibits you from filing a charge with
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a comparable state or local agency (“EEOC”)
or with the Securities and Exchange Commission. You further agree that if you,
or anyone on your behalf, files a charge with the EEOC, civil action, suit or
legal proceeding against the Released Parties involving any matter subject to
the Release you waive your right to seek or recover any personal relief
(including but not limited to monetary damages) in such proceeding; provided,
however, that this limitation on recovery shall not apply to administrative
proceedings before the SEC.


7.Return of Company Property. You represent and warrant that, on or before the
Separation Date, you shall return to the Company all property belonging to the
Company, including but not limited to computers, mobile phones, electronic
devices, entry badges and keys, passwords and log-in credentials, documents,
records, files, and equipment that is in your possession, custody, or control.


8.Cooperation. Following the Separation Date, and in consideration of the
Severance Benefits, you agree to cooperate with the Company in (a) responding to
reasonable requests by the Company for information concerning work performed or
actions taken by you during your employment with the Company or with regard to
any matters about which you may have knowledge; and (b) any investigation or
review that may be performed by the Company or any government authority or in
connection with any litigation in which the Company may become involved which
relates to the business of the Company during the period of your employment or
events or occurrences about which you may have knowledge. The Company will
reimburse you for reasonable expenses incurred by you in providing such
cooperation. Moreover, upon service on you, or anyone acting on your behalf, of
any subpoena, order, directive, or other legal process in any way relating to
Immunomedics, you or your attorney shall immediately notify Immunomedics in
writing (unless prohibited to do so by law) of such service and of the content
of any testimony or information to be provided pursuant to such a subpoena,
order, directive or other legal process and within two (2) business days send to
the undersigned representative of Immunomedics via email or overnight delivery
(which expense shall be reimbursed by Immunomedics) a copy of said documents
served upon you. You agree to cooperate with Immunomedics in any effort
Immunomedics undertakes to obtain a protective order or other remedy in
connection with such subpoena, order, directive, or other legal process.







--------------------------------------------------------------------------------





9.Continuing Obligations. You agree to comply with all obligations under the
Employment Agreement that survive the Separation Date, including but not limited
to the obligations in Sections 5 (Confidentiality), 6 (Intellectual Property), 7
(Non-Competition), and 8 (Non-Solicitation), as further clarified by Section 9
(General Provisions) (collectively, the “Continuing Obligations”). You
understand and acknowledge that your right to the Severance Benefits outlined
herein is subject to your continued compliance with the Continuing Obligations.


10.Non-Disparagement. You agree not to make, or knowingly cause to be made, any
statement or communication, written or oral, with the intention of disparaging
or otherwise impugning the business or management of, or with the intention of
damaging the reputation of or interfering with the normal operations of,
Immunomedics or the Released Parties. You further agree not to communicate with,
give interviews and/or provide statements either directly or indirectly, to any
member of the media concerning any aspect of your employment or experiences with
Immunomedics (including the cessation of your employment) or in any way
concerning the Immunomedics’ business, its business model and/or its operations.
Nothing in this Agreement will (i) affect your obligations to provide truthful
information on any non-privileged subject matter in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law or (ii) unlawfully impair or
interfere with your rights under Section 7 of the National Labor Relations Act.


11.Non-Disclosure of Agreement. You agree not to disclose the terms, content, or
execution of this Agreement, except that you may disclose the terms of this
Agreement: (i) to your immediate family, attorney, and tax and financial
advisors, so long as such individuals agree to be bound by the confidential
nature of this Agreement, (ii) pursuant to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, or (iii) for purposes of securing enforcement of
the terms and conditions of this Agreement. Nothing in this Agreement is
intended to or will preclude you from reporting, without any prior authorization
from or notification to Immunomedics, possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.


12.Contents of Agreement, Amendment, Interpretation.


(a)This Agreement constitutes the entire agreement between Immunomedics and you,
and supersedes and cancels all prior written and oral agreements, if any,
between Immunomedics and you; provided, however, that nothing in this Agreement
will impair your obligations under the Employment Agreement, which survive the
Separation Date. You affirm that, in entering into this Agreement, you are not
relying upon any oral or written promise or statement made by anyone at any time
on behalf of Immunomedics.


(b)This Agreement cannot be changed or modified except by a writing signed by an
authorized representative of Immunomedics and you.


(c)The headings in this Agreement are for convenience only, and both parties
agree that they shall not be construed or interpreted to modify or affect the
construction or interpretation of any provision of this Agreement.


(d)It is the desire and intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. In
the event that any one or more of the provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby; however, if the Release in Section 5 is held to be invalid,
illegal, or unenforceable, then you agree that (i) you will be required to enter
into a new agreement containing an enforceable release of all legally waivable
claims against the Company and the Released Parties; and (ii) the Severance
Benefits will constitute sufficient consideration for your entering into such
new agreement.


(e)No waiver by either party of any breach by the other party of any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of any other provision or condition at the time or at any prior
or subsequent time.


13.Miscellaneous.


(a)This Agreement is binding upon and shall inure to the benefit of your
successors, assigns, heirs, executors, administrators, and legal
representatives, and shall be binding on and inure to the benefit of the
Company’s successors and assigns.





--------------------------------------------------------------------------------







(b)This Agreement may be executed in counterparts, each of which will be deemed
an original but all of which together will constitute one and the same
instrument, notwithstanding that all of the parties are not signatory to the
same counterpart. This Agreement may be executed either by original, facsimile
or electronic copy, each of which will be equally binding.


(c)This Agreement shall be governed by and interpreted under the laws of the
State of New Jersey without giving effect to any conflicts-of-law provisions or
canons of construction that construe agreements against the draftsperson. Each
party hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court located in New Jersey or any state court located within
such state, in respect of any claim arising out of or relating to this Agreement
or Executive’s employment with the Company. SUBJECT TO APPLICABLE LAW, THE
PARTIES HEREBY WAIVE ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY DISPUTE
ARISING FROM OR RELATING TO THIS AGREEMENT.


14.Section 409A. Although the Company makes no guarantee with respect to the tax
treatment of payments hereunder, payments under this Agreement are intended to
either comply with, or be exempt from, the provisions of the Internal Revenue
Code Section 409A and the treasury regulations, guidance, and exemptions
promulgated thereunder (collectively, “Section 409A”) so as not to subject you
to the payment of any tax, interest, or penalty that may be imposed under
Section 409A. Notwithstanding the foregoing, the Company shall have (i) no
obligation to prevent, minimize, or make a gross-up payment to offset any
negative consequences to you under Section 409A and (ii) no liability to you for
any negative consequences if they arise.


15.Review and Acknowledgment. By signing below, you acknowledge that:
(a)You have read this Agreement and understand its terms;


(b)You are fully competent to sign this Agreement and do so freely and
voluntarily without any coercion or undue influence from anyone;


(c)The payments and other consideration being provided to you are of significant
value and in addition to what you otherwise would be entitled to receive from
the Company, but for your execution of this Agreement;


(d)By way of this Agreement, the Company has advised you of your right to
consult with an attorney of your choosing concerning the legal significance of
this Agreement prior to signing it;


(e)You have been given 21 days to review and consider this letter before signing
it, though you may voluntarily sign it early. If you do not sign this letter
within 21 days, it shall have no effect. Any changes to this letter, whether
material or otherwise, will not re-start the 21 day period;


(f)After signing this Agreement, you may revoke your acceptance by delivering
written notice by email of the election to the Company, [Attn: Jared Freedberg,
General Counsel], not later than 7 days after the date you sign the Agreement.
If not revoked within 7 days, this Agreement will become fully effective and
irrevocable on the eighth day after the date you sign the Agreement. If you
revoke your acceptance, you acknowledge that this Agreement shall be null and
void and you shall have no rights to arrangements or benefits set forth above.




[SIGNATURES APPEAR ON FOLLOWING PAGE]    























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.




IMMUNOMEDICS, INC.
                            
By: /s/ Jared Freedberg
Name: Jared Freedberg
Title: General Counsel


                            


MICHAEL PEHL
                            
/s/ Michael Pehl
Michael Pehl


Date: 03/13/2019
                            





